MEMORANDUM **
Soon C.. Pae appeals from the sentence imposed following her guilty plea conviction to conspiracy to distribute methamphetamine hydrochloride, in violation of 21 U.S.C. §§ 841(a)(1) and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Pae contends that the district court erred in denying her a minimal participant adjustment. The record supports the district court’s conclusion that Pae was not entitled to this adjustment. See United States v. Cantrell, 433 F.3d 1269, 1282-83 (9th Cir.2006). Because we affirm the decision not to apply the adjustment, we need not reach Pae’s contention regarding which version of the United States Sentencing Guidelines should have been used.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.